DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method, comprising: receiving, from at least one crash sensor of a transport, a severity of damage to the transport measured by the crash sensor based on a crash impact to the transport; determining, via a processor, that the severity of damage exceeds a threshold value, and in response to the determination: identifying sensitive data stored on a memory device of the transport, where the sensitive data includes personally-identifiable information; removing the sensitive data from the memory device of the transport; storing the removed sensitive data on a remote storage apart from the transport; identifying additional data to replace the removed sensitive data; and storing the identified additional data in place of the sensitive data on the memory device of the transport.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A system, comprising: a processor of a transport; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive, from at least one crash sensor of the transport, a 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving, from at least one crash sensor of a transport, a severity of damage to the transport measured by the crash sensor based on a crash impact to the transport; determining that the severity of damage exceeds a threshold value, an in response to the determination: identifying sensitive data stored on a memory device of the transport, where the sensitive data includes personally-identifiable information; removing the sensitive data from the memory device of the transport; storing the removed sensitive data on a remote storage apart from the transport; identifying additional data to replace the removed sensitive data; and storing the identified additional data in place of the sensitive data on the memory device of the transport.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661